Works, J., and Fox, J., concurring.
We concur in the judgment, on the ground that, by providing that additional policemen might be appointed by the city authorities, the legislature attempted to do indirectly, by a special statute, what it was forbidden to do directly by subdivision 28 of section 25 of article 4 of the constitution. I do not understand, however, that this point is decided against the appellant in Ford v. Board, 81 Cal. 19. We do not wish to be understood as holding that the legislature may not amend a special charter of a city, such as the city of Sacramento is acting under, by a special statute, except where, as in this case, the law enacted is forbidden by the constitution for other reasons.